Citation Nr: 1507737	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  14-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder degenerative joint disease (DJD). 

2.  Entitlement to service connection for bilateral forearm disability. 

3.  Entitlement to service connection for (DJD) of the cervical spine. 

4.  Entitlement to service connection for bilateral elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1953 and from October 1954 to October 1956.  He also had subsequent Army National Guard service between approximately July 1958 and June 1985.

These matters come before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral elbow and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The clinical records contemporaneous to service are negative for complaints of the shoulders and forearms.

2.  The most probative evidence of record is against a finding that the Veteran has a bilateral shoulder disability causally related to, or aggravated by, active service.

3.  The most probative evidence of record is against a finding that the Veteran has a bilateral forearm disability causally related to, or aggravated by, active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder disability have not been met. U.S.C.A. §§ 1112, 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral forearm disability have not been met. U.S.C.A. §§ 1112, 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2012.  

The claims file includes some service treatment records (STRs), service personnel records, post service clinical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination/opinion obtained in this case are adequate.  Even though the examiner provided apparent conflicting statements as to normal shoulders and also a diagnosis of arthritis, the etiology rationale of arthritis is adequate.  The examiner considered the pertinent evidence of record, to include statements of the Veteran regarding in-service trauma.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for bilateral shoulder DJD
Entitlement to service connection for bilateral forearm disability

The Veteran contends that he has bilateral shoulder and bilateral forearm disabilities due to service, specifically to an incident in 1974 when he fell from a truck after slipping on a rain-wet truck running board while exiting the vehicle.  He has also noted that he had an incident in May 1982 when he missed a chair while trying to sit down and fell, which may be the cause of the disabilities.

Medical records and service personnel records, as discussed below, support February 1974 and May 1982 incidents when the Veteran sustained some injuries; however, the records do not support a finding of an injury to either shoulder or forearm.  

A February 19, 1974 Forsyth County Hospital emergency room record reflects that the Veteran had slipped and fallen, causing a mild concussion, contusion to the skull, and contusion to lumbosacral area.  The report is negative for any diagnosis of, or treatment for, the shoulders or forearms.  The Board finds that if the Veteran had a significant injury to the shoulder or forearms, it would have been reasonable for it to have been noted in the emergency room report.   

DA Forms 2820 dated on February 19, 1974, and dated approximately two hours after the above incident, are also negative for any complaints of the shoulders or forearms, but note complaints of the head, back, and elbows.  The forms note that the Veteran slipped off the running board of a Truck Tractor 5 ton M818, causing him to fall backwards onto the pavement.  The Veteran stated that he landed on his back, and hit the back of his head and elbows and the lower part of his back.  Again, the Board finds that if the Veteran had an injury to the shoulders or forearms, it would have been reasonable for it to have been noted in these reports by the Veteran and/or his buddy, who was with him and took him to the emergency room.  Even if the Veteran only had a shoulder injury or forearm injury which was minimal and, therefore, not noted to the emergency room personnel, it would have been reasonable for the Veteran to have noted it on his DA Form 2820; he did not.

An April 1974 Notification of Emergency Medical Care report reflects diagnoses of  mild concussion, contusion of the skull, and contusion of the LS spine due to a slip and fall when getting out of a 5 ton truck in February 1974; however, it is also negative for any complaints of, or diagnosis of, a shoulder injury or forearm injury. 

In 1981, the Veteran filed a claim for service connection for mild concussion, contusion to the skull, contusion to the LS spine, and a sinus problem.  In a March 1982 statement, the Veteran stated that due to the 1974 incident, he has some numbness in the back of the head, elbows, right leg, severe headaches, and middle and low back pains.  He did not make complaints of the shoulders or forearms or file a claim for service connection for such.  If the Veteran had been experiencing shoulder or forearm complaints at that time, it would have been reasonable for him to have done so. 

A May 1982 STR reflects that the Veteran, while attempting to sit in a chair, injured his back and right upper arm.  The diagnosis was contusion of the right upper arm (1/3 lower part of right upper arm) and elbow, and contusion to the L/S spine and pelvis.  A May 1982 Medical Letter of Instruction/follow-up Care reflects that the Veteran missed a chair while attempting to sit and was treated for a contusion to the lower spine and pelvis and right upper arm.  A DA Form 2173 also reflects contusions of lower spine and pelvis and right upper arm.  A May 1982 radiology report from Dr. Aycock reflects that the Veteran had a normal right elbow.  While the records note a right upper arm contusion, this is not synonymous with the shoulder or forearm.  Notably, the right upper arm injury was noted to be the 1/3 lower part of the upper arm and the elbow.  Also, an x-ray was not taken of the shoulder or forearm, but was taken of the right elbow; thus, indicating that the Veteran's complaints and the examination did not indicate a shoulder or forearm complaint. 

A June 1982 STR reflects that the Veteran again complained of some injuries due to the 1974 and May 1982 incidents, but the report is negative for a shoulder or forearm complaint; the Veteran complained of back pain.

February 1983 VA orthopedic and neurologic examination reports reflect complaints of headaches, nervous condition, low back pain with radiation to the left hip, right hip discomfit, neck complaints (pops, stiffness, and cracking), tenderness in the left occipital area, dizziness, and watering of the eyes.  The Board finds that if the Veteran had complaints of the shoulders or forearms, it would have been reasonable for him to have reported it, and for it to have been noted in these reports.  

The Veteran's February 1971, February 1975, October 1979, and March 1984 reports of medical examination all reflect normal upper extremities. 

In 1984, the Veteran submitted a VA Form 21-2545 in which he stated that he has back, neck, leg, and elbow pains as well as severe headaches.  Again, he did not complain of the shoulders or forearms. 

The claims file also includes several Buddy Statements received by VA in 2007.  (See statements by LTC (Ret) J. S., Col (Ret) T.H., C.P., and CWO-4 (Ret) R.S.  They reflect that the Veteran had indicated that he injured his hip, back, and neck, and had headaches in service.  The statement of CW0-4 reflects that the Forsyth Hospital examination revealed an injury to both arms; however, the Board disagrees with this interpretation of the record.  

A November 2008 VA examination report reflects that the Veteran has a mild resting tremor in the left arm, which was clinically found to be most likely, a consequence of aging.  A March 2011 examination report for neuropsychological testing reflects that the Veteran reported that he may have incurred a left shoulder/clavicle fracture at age 8-9 in a school bus accident.  The report is negative for a shoulder injury in service.  If the Veteran had a shoulder injury in service, it would have been reasonable for him to have reported it to the examiner, and for it to have been noted, when he was discussing his shoulder and a pre-service injury; he did not.  Moreover, if he had a forearm injury in service and continuity of symptoms, it would have been reasonable for him to report in when discussing tremors in the arm.

The earliest indication of a shoulder and/or forearm disability which may be casually related to active service is the Veteran's September 2012 claim for entitlement to service connection.  This is more than 25 years after separation from National Guard service, 30 years after the 1982 chair incident, and 38 years after the 1974 truck incident.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
  
A March 2012 private record from Salem Rheumatology reflects that the Veteran has reported pain in the elbows, finger, and wrist joints.  He also reported swelling of the hands.  The impression was active rheumatoid arthritis based on laboratory studies which showed an elevated sedimentation rate at 34 and a "markedly" elevated rheumatoid factor at 317. 

A November 2013 VA examination report reflects that the examiner considered that the Veteran had slipped and fallen from a vehicle (1974) and had falling while trying to sit in a chair (1982).  Although the Veteran has asserted that he fell more than 13 feet (See September 2006 Yadkin Medical Associates record and 2014 VA examination report where he contends it was approximately 15 feet), the Board finds that the examiner's estimate of the actual distance of the fall from the truck (i.e. 3 feet) is more probative.  The Veteran asserted in his March 2014 VA Form 9 that the examiner "did not seem to understand the size of a military 5 ton truck".  The Board disagrees with the Veteran's contention.  The examiner clearly stated that the Veteran fell from an M818 and indicated that she, the examiner, had reviewed a picture of an M818 in establishing a fall distance of approximately three feet.  The evidence reflects that the Veteran slipped on the rain-wet running board of a Truck Tractor 5 ton M818; thus, it could not reasonably have been a 13 foot fall because a running board is used as the step to enter or exit the vehicle.  A running board three feet from the ground is reasonable; a running board 13 feet from the ground is not.  

The examination report reflects that the Veteran reported that his shoulders feel numb.  Upon examination, there was no objective evidence of painful motion, and no loss of range of motion even after repetitive use testing.  There was no localized tenderness or pain on palpation, and no guarding of either shoulder.  The Veteran had full muscle strength bilaterally.  In addition, Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, and crank apprehension and relocation test results were all negative for a disability.  There was no tenderness on palpation of the AC joint.  The cross body adduction test was negative.  The examiner opined that the Veteran had degenerative or traumatic arthritis based on imaging, but failed to provide a date for the imaging.  In addition, the examiner also noted that the Veteran does not have a diagnosis of a shoulder disability.  The examiner opined that it the Veteran's shoulder disability was not caused by service as there was no evidence of such in service, and as the Veteran's current shoulder is more likely than not due to advanced age and natural progression.  

With regard to the forearms, upon examination, the Veteran had full range of motion with no objective evidence of pain and was able to perform repetitive use testing with no loss of motion.  

Even assuming that the Veteran does have current disability of DJD, service connection is not warranted.  There is no competent credible evidence of a shoulder or forearm disability in service.  The Board finds that any statement by the Veteran of a shoulder and/or forearm injury in service, and continuity of symptoms since service, is less than credible, given the record as a whole, to include the numerous medical records which are negative for such.  In this regard, the Board notes that the Veteran is competent to report pain; however, he failed to note pain after the 1974 or 1982 incidents with regard to the shoulders or forearms, and continued to work for decades as a barber before filing a claim.  The Board finds that if he had continuity of symptoms since the incidents in service, it would have been reasonable for him to have sought treatment for such when he filed earlier claims in 1981, 2006, or 2008, especially in light of his employment.  

There are no clinical records which support the Veteran's contention of a shoulder or forearm disability in service.  In addition, the military personnel records do not support such.  The Buddy statements are negative for a shoulder disability.  While it has been asserted that the 1974 Forsyth County Hospital records reflect an arm disability, the Board finds otherwise.  That record lists three diagnosis: mild concussion, contusion of the skull, and contusion of the lumbosacral area.  

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

In the present case, not only is there a lack of clinical documents of shoulder and forearm complaints, but the Veteran's upper extremities were noted to be normal in February 1971, February 1975, October 1979, and March 1984 reports of medical examination.  Importantly, the Veteran has not been shown to be competent to diagnosis a shoulder disability of DJD or forearm disability, and treatment records do not reflect such a disability in service.  The evidence does not reflect a diagnosis or arthritis within one year of separation from service.
 
Neither the Veteran nor the authors of the "buddy" statements have been shown to have the education or training necessary to provide a competent opinion that the Veteran has a current shoulder or forearm disability causally related to service, especially in light of the years without clinical complaint, the Veteran's diagnosis of rheumatoid arthritis, a possible injury of the shoulder as a child, and the Veteran's extensive employment history as a barber, which would involve the use of his shoulders and forearms.  While lay persons are competent to provide a probative opinion as to some issues, the Board finds that a lay person is not competent to provide etiology opinions based on the foregoing.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral shoulder disability and bilateral forearm disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for bilateral shoulder DJD is denied.

Entitlement to bilateral forearm disability is denied.



REMAND

Cervical Spine DJD

As noted above, the February 19, 1974 Forsyth County Hospital emergency room record reflects that the Veteran had slipped and fallen, causing a mild concussion, contusion to the skull, and contusion to lumbosacral area.  That report, the DA Forms 2820, the Notification of Emergency Medical Care report, the Veteran's 1981 claim, the Veteran's March 1982 statement, and the May 1982 STR, all noted above, are negative for complaints of the neck. 

The earliest clinical evidence of a neck complaint and/or disability is in May 1982.  A May 1982 record from Dr. Aycock reflects a "slight reversal of the lordotic curve in the middle third of the cervical spine.  February 1983 VA orthopedic and neurologic examination reports reflect complaints of the neck.  The Veteran reported that he has stiffness, popping, and cracking in the neck.  The neurology record reflects that the Veteran has "possibly cervical osteoarthritis."  The Board notes that this would have been 8 years after the 1974 fall, less than one year after the 1982 fall, and the Veteran would have been approximately 53 years old. 

In February 1983, the Veteran submitted a VA Form 21-2545 in which he stated that he has several complaints, to include periodic neck stiffness, and numbness to the back of the head and neck.  In March 1984, he submitted a VA Form 21-2545 in which he stated that he has neck pain.  A March 1984 orthopedic record reflects that the Veteran had complaints of a stiff neck.

The claims file also includes several Buddy Statements received by VA in 2007.  (See statements by LTC (Ret) J. S., Col (Ret) T.H., C.P., and CWO-4 (Ret) R.S. , which reflect that the Veteran complained of neck trouble in service.  (The Veteran separated from National Guard service in 1985.)

A February 2008 Triad Neurological Associates record reflects that the Veteran had arthritis in his neck and back which "could certainly have occurred from wear and tear for the time of the initial injury [1974 and 1982] and it would be difficult to separate one part from the other."  The Veteran was diagnosed with cervical spondylosis.  

A November 2013 VA examination report reflects that the examiner considered that the Veteran had slipped and fallen from a vehicle (1974) and had fallen while trying to sit in a chair (1982).  The examiner found that the Veteran's cervical spine was due to aging.  In pertinent part, the examiner stated that there was no significant injury found in the records, and the "findings today are more likely than not due to advanced age and natural progression."  

Unfortunately, the examiner did not discuss that the Veteran did have complaints in 1982, 1983, and 1984, and had a diagnosis of slight reversal of the lordotic curve in the middle third of the cervical spine (1982) and "possibly cervical osteoarthritis."  (1983).  While the Veteran was approximately 80 years old at the time of the 2013 examination, he was only approximately 53 years old at the time of an original diagnosis.  Thus, a supplemental opinion is warranted.  The examiner should discuss, if pertinent, the following:  a.) Veteran's incidents in service (i.e. truck fall, missed chair); b.) the level of disability in 1982/1983 as it relates to the Veteran's age at that time; c.) the level of current disability; d.) the Veteran's employment as a barber for several decades; e.) the Veteran's complaints in February 1983 and March 1984 of a stiff neck and pain (See VA Forms 21-2545 and March 1984 orthopedic record); and f.) a whiplash injury in August 2012, noted in private clinical records. 

Bilateral Elbow Disability

As noted above, the February 19, 1974 Forsyth County Hospital emergency room record reflects that the Veteran had slipped and fallen, causing a mild concussion, contusion to the skull, and contusion to lumbosacral area.  The report is negative for any diagnosis of, or treatment for, the elbows.  Nevertheless, the Veteran did note, the same day of the fall, that he hit his elbows (See DA Form 2820).  

In a March 1982 statement, the Veteran stated that due to the 1974 incident, he has some disabilities, to include of the elbows.  

A May 1982 STR reflects that the Veteran, while attempting to sit in a chair, injured his back and right upper arm.  The diagnosis was contusion of the right upper arm (1/3 lower part of right upper arm) and elbow.  A May 1982 radiology report from Dr. Aycock reflects that the Veteran had a normal right elbow.  

The Veteran's February 1971, February 1975, October 1979, and March 1984 reports of medical examination all reflect normal upper extremities. 

In 1984, the Veteran submitted a VA Form 21-2545 (Request for Medical Examination for Disability Evaluation) in which he stated that he has numerous complaints, to include of the elbows.  

A March 2012 private record from Salem Rheumatology reflects that the Veteran has reported pain of the upper extremities, to include the elbows.  The impression was active rheumatoid arthritis based on laboratory studies.

A November 2013 VA examination report reflects that the examiner considered that the Veteran had slipped and fallen from a vehicle (1974) and had falling while trying to sit in a chair (1982).  The examiner stated, in pertinent part, as follows:

The Veteran suffered a minor contusion to the elbows in 1974 and to the right arm/elbow 1982 which were self-limiting and w/o sequellae (see periodic exam subsequent to the dates of the falls).  . . .  Findings today are more likely than not due to advanced age and natural progression. 

Unfortunately, the examiner did not discuss that the Veteran reported elbow pain several months after the 1982 fall.  Thus, a supplemental opinion is warranted.  The examiner should discuss, if pertinent, the following:  a.) Veteran's incidents in service (i.e. truck fall, missed chair); b.) the Veteran's age when diagnosed with an elbow disability; c.) the level of disability when diagnosed; d.) the level of current disability; e.) the Veteran's diagnosis of Rheumatoid arthritis; f.) the complaints in 1984; and g.) the Veteran's employment as a barber for several decades, and the radiology findings on May 25, 1982 of a normal right elbow.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the 2013 VA examiner, or another examiner, if she is not reasonably available.  The examiner should provide a supplemental opinion as to whether it is as likely as not that the Veteran has a cervical spine and/or elbow disability causally related to active service to include incidents in 1974 and 1982.  

With regard to the cervical spine, the examiner should consider the entre claims file, to include the following:  a.) Veteran's incidents in service (i.e. truck fall, missed chair); b.) the level of disability in 1982/1983 as it relates to the Veteran's age at that time; c.) the level of current disability; d.) the Veteran's employment as a barber for several decades while in, and subsequent to, the National Guard; e.) the Veteran's complaints in February 1983 and March 1984 of a stiff neck and pain (See VA Forms 21-2545 and March 1984 orthopedic record.) and f.) a whiplash injury in August 2012, noted in private clinical records. 

With regard to the elbows, the examiner should consider the entire claims file, to include the following:
a.) Veteran's incidents in service (i.e. truck fall, missed chair); b.) the Veteran's age when diagnosed with an elbow disability; c.) the level of disability when diagnosed; d.) the level of current disability; e.) the Veteran's diagnosis of Rheumatoid arthritis; and f.) the Veteran's employment as a barber for several decades, while in, and subsequent to, the National Guard; g.) the radiology findings on May 25, 1982 of a normal right elbow; and h.) the Veteran's' complaints of elbow pains in 1984 (See VA Form 21-2545 (Request for Medical Examination for Disability Evaluation).

Any opinion expressed should be accompanied by a complete rationale.  If a supplemental opinion cannot be adequately provided without another VA examination, the Veteran should be scheduled for one.

2.  Thereafter, readjudicate the issues of entitlement to service connection for a cervical spine and bilateral elbow disabilities.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


